DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US 2019/0017839) in view of Badalamenti (US 2019/0065852)
As to claim 1 Eyler discloses an apparatus for carrying out a method for calculating an AR overlay (augmented reality overlay) for the representation of a navigation route on an AR display unit, wherein the navigation route is calculated by a navigation system(Paragraph 21 “To illustrate, the augmented reality transportation system has a number of transportation vehicles (e.g., cars) all over the world that pick up and transport passengers, delivering them to various destinations across the globe. For each ride taken, the system can identify a requested pickup location, an actual pickup location, a route of a driver to the pickup location, a requested destination, a recommended route to the requested destination, an actual route taken to the destination, driving maneuvers performed during the ride, and a drop-off location for the ride.”);, wherein the AR overlay is calculated so a symbol for a target object or a target person is overlaid on the next turn or on the horizon(Figure 7 “704”), the symbol is configured so that, besides the information about which target object or which target person is involved, a direction indicator is seen by the driver, in which direction the target object or the target person is to be found(Figure 7 “704”), 
wherein the apparatus comprises: 
an AR display unit corresponding to augmented reality overlay; 
a navigation system by which a navigation route is calculated(Paragraph 21 “To illustrate, the augmented reality transportation system has a number of transportation vehicles (e.g., cars) all over the world that pick up and transport passengers, delivering them to various destinations across the globe. For each ride taken, the system can identify a requested pickup location, an actual pickup location, a route of a driver to the pickup location, a requested destination, a recommended route to the requested destination, an actual route taken to the destination, driving maneuvers performed during the ride, and a drop-off location for the ride.”); and 
(Paragraph 20 “For example, the augmented reality transportation system generates and provides AR elements for display as an overlay of a portion of a real-world view (e.g., by way of an augmented reality device) of an area surrounding a passenger (or driver).”), 
wherein the computer unit is configured for the calculation of an AR overlay where a symbol for a target object or a target person is overlaid at the next turn or on the horizon(Figure 7 “704”, 8)), the symbol being configured so that a direction indicator is seen by the driver in which direction the target object or the target person is to be found(Figure 7 “704”). 
Eyler does not explicitly disclose wherein, in response to determining that a ride request of a person has arrived, the AR overlay including the symbol and further additional information is calculated and displayed including an identify of the target object or target person
Badalamenti teaches does not explicitly disclose wherein, in response to determining that a ride request of a person has arrived, the AR overlay including the symbol and further additional information is calculated and displayed including an identify of the target object or target person (Paragraph 22 “In other embodiments, a head-mounted display (HMD) is connected to the client devices 100 and 110 via a wireless communication protocol such as Bluetooth and is used to display the AR video stream and/or images.”, Paragraph 43 “FIG. 4 illustrates an example captured image 402 displayed in a user interface of a rider client device 100. The captured image 402 is augmented with AR elements identifying a stationary driver vehicle, in accordance with an embodiment. The captured image 402 is overlaid by graphical and textual elements intended to identify the vehicle as the driver, including a text box 404 including the driver's name and rating and the distance from the current location of the rider client device 100 to the vehicle. In some embodiments, the AR elements also include navigational elements. For example, in the captured image 402, the AR control module 150 generates for display an arrow pointing to the driver's vehicle.”), and
wherein the AR overlay comprises a specification of distance to the target object or the target person which is calculated so that the distance specification is overlaid next to the symbol (Paragraph 43 “FIG. 4 illustrates an example captured image 402 displayed in a user interface of a rider client device 100. The captured image 402 is augmented with AR elements identifying a stationary driver vehicle, in accordance with an embodiment. The captured image 402 is overlaid by graphical and textual elements intended to identify the vehicle as the driver, including a text box 404 including the driver's name and rating and the distance from the current location of the rider client device 100 to the vehicle. In some embodiments, the AR elements also include navigational elements. For example, in the captured image 402, the AR control module 150 generates for display an arrow pointing to the driver's vehicle.”)
It would have been obvious to one of ordinary skill to modify Eyler to include the teachings of specifying a distance to the target object for the purpose of giving an indication of the location of the target object to the user.


(Paragraph 173, Figure 7). 
As to claim 3 Eyler discloses an apparatus wherein the computer unit is configured to carry out the calculations of AR overlays for aiding in recognizing the target person or the target object(Paragraph 173, Figure 7). 
As to claim 4 Eyler discloses an apparatus wherein the display unit is a head-up display (HUD) or data glasses(Paragraph 58). 
As to claim 5 the claim is interpreted and rejected as in claim 1.
As to claim 6 the claim is interpreted and rejected as in claim 1.
As to claim 7 the claim is interpreted and rejected as in claim 1.
As to claim 8 Eyler discloses a method wherein the AR overlay for the symbol is calculated so that the symbol is overlaid on the location of the target object or the target person when the target object or the target person is in visual range when approaching the target object or the target person, the direction indicator is directed on the ground in front of the target object or the target person (Figure 7, Paragraph 173). 
As to claim 9 Eyler discloses a method wherein the AR overlay for the symbol is calculated so that the symbol is represented at the edge of the overlay region when approaching closer to the target object and the target object or the target person moved out of the overlay region so that the direction indicator is directed towards the target object or the target person(Figure 7, Paragraph 173). 
As to claim 10 Eyler discloses a method wherein the AR overlay for the symbol is calculated so that the symbol appears offset from the edge of the overlay region in the  (Figure 8, Paragraph 179). 
As to claim 11 Eyler discloses a method wherein the AR overlay for the symbol is calculated so that the symbol is enlarged when the transportation vehicle approaches the target object or the target person(Paragraph 76, Figure 8). 
As to claim 13 Eyler discloses a method wherein the direction arrow is integrated as a speech bubble arrow into the edge of the symbol(Figure 7 “704”). 
As to claim 14 Eyler discloses a method wherein the AR overlay for the representation of the symbol is calculated so that the name or another designation of the target object or the target person is overlaid below the symbol(Figure 7, Paragraph 176). 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US 2019/0017839) in view of Badalamenti (US 2019/0065852) as applied to claim 7 above, and in further view of Kimura (US 2019/0204104)
As to claim 12 Eyler does not explicitly disclose a method wherein the symbol has a speech bubble shape in which an image or a pictogram of the target object or the target person is inserted in the middle of the symbol and the direction indicator is formed as a direction arrow at the edge. 
Kimura teaches a method wherein the symbol has a speech bubble shape in which an image or a pictogram of the target object or the target person is inserted in the middle of the symbol and the direction indicator is formed as a direction arrow at the edge (Figure 4, Paragraph 42).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668